Case 7:19-cv-08149-CS Document 5 Filed 09/03/19 Page 1 of 2
                    Case 7:19-cv-08149-CS Document 5 Filed 09/03/19 Page 2 of 2




The stay and briefing schedule set by the state court are still
in effect as far as this Court is concerned. Defendant's
answer will be due 21 days after the stay is lifted. It would
be helpful administratively if Defendant formally renewed
its motion on the docket, and it may go ahead and do so
without the need for a pre-motion conference. Defense
counsel shall provide a copy of this endorsement to
Plaintiffs' counsel, who shall promptly file a notice of
appearance (or, if not admitted to this court, promptly get
admitted or arrange for Plaintiffs to be represented by
counsel
who is admitted).


                                                                  9/4/19
